DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126.  There are two claims numbered as 8.  This is incorrect.  The second claim 8, claim 9, claim 10, and claim 11 have been renumbered as claims 9, 10, 11, and 12, respectively.
Claim 9 is objected to because of the following informalities:
in claim 9, line 51: a comma should be added after “movements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “generating joint condition data values relating said plurality of skeletal joint measurements to a predetermined set of stored skeletal data values for identifying ones of said plurality of skeletal joint measurements corresponding to various conditions of said person at said skeletal joint locations during the performance of said prescribed set of movements” in lines 73-79, which is clearly a computer-implemented recitation.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter. See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 1, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function of generating joint condition data values relating said plurality of skeletal joint measurements to a predetermined set of stored skeletal data values for identifying ones of said plurality of skeletal joint measurements corresponding to various conditions of said person at said skeletal joint locations during the performance of said prescribed set of movements.  For example, there are no enumerated steps, flowcharts, or explanations as to the nature of these joint condition data values or how they are generated.
Claims 2-4 are rejected by virtue of their dependence from claim 1.
Claim 5 recites “joint condition data values relating said plurality of skeletal joint measurements to a predetermined set of stored skeletal data values for identifying ones of said plurality of skeletal joint measurements corresponding to various conditions of said person at said skeletal joint locations during the performance of said prescribed set of movements” in lines 78-83, which is clearly a computer-implemented recitation.  See the rejection of claim 1 and the Supplementary Examination Guidelines for sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  With respect to claim 5, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function of generating joint condition data values relating said plurality of skeletal joint measurements to a predetermined set of stored skeletal data values for identifying ones of said plurality of skeletal joint measurements corresponding to various conditions of said person at said skeletal joint locations during the performance of said prescribed set of movements.  For example, there are no enumerated steps, flowcharts, or explanations as to the nature of these joint condition data values or how they are generated.
Claims 6-8 are rejected by virtue of their dependence from claim 5.
Claim 9 recites “joint condition data values relating said plurality of skeletal joint measurements to a predetermined set of stored skeletal data values for identifying ones of said plurality of skeletal joint measurements corresponding to various conditions of said person at said skeletal joint locations during the performance of said prescribed set of movements” in lines 76-81, which is clearly a computer-implemented recitation.  See the rejection of claim 1 and the Supplementary Examination Guidelines for sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  With respect to claim 9, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function of generating joint condition data values relating said plurality of skeletal joint measurements to a predetermined set of stored skeletal data values for identifying ones of said plurality of skeletal joint measurements corresponding to various conditions of said person at said skeletal joint locations during the performance of said prescribed set of movements.  For example, there are no enumerated steps, flowcharts, or explanations as to the nature of these joint condition data values or how they are generated.
Claims 10-12 are rejected by virtue of their dependence from claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “recording live video position data from said three-dimensional video camera” in lines 16-17, but it is not clear if this live video position data is the same as, related to, or different from “video images of a person recorded by said three-dimensional camera as a stream of video data” of claim 1, lines 4-5.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 1 recites “said streams of video data of a person recorded by said three-dimensional video camera” in lines 40-41, which renders the claim indefinite.  First, it is not clear if the plurality of streams is the same as, related to, or different from “a stream of video data” of claim 1, line 5.  The language from both recitations is similar, but one is a plurality and the other is in the singular.  Second, it is not clear if “a person” in this recitation is the same as, related to, or different from “a person” in claim 1, line 4.  
Claim 1 recites “at least a subset of said plurality of skeletal joint locations” in lines 25-26, “said at least a subset of said plurality of skeletal joint locations” in lines 28-29, “at least a subset of said skeletal joint locations” in lines 43-44, “a subset of said skeletal joint locations” in lines 64-65, and “a subset of said skeletal joint locations” in lines 67-68, but it is not clear if any of these recitations are the same as, related to, or different from any of the other recitations.  The relationship among these recitations should be made clear and/or they should be clearly distinguished from each other if they are different.  
Claim 1 recites “a simulation of human physiological measurement” in lines 29-30, “a simulation of human physiological movement” in line 34, “a simulation of human physiological movement display” in lines 39-40, and “a simulation of prescribed set of movements of the person” in lines 47-48, but it is not clear if any of these recitations are the same as, related to, or different from any of the other recitations.  The relationship among these recitations should be made clear and/or they should be clearly distinguished from each other if they are different.
Claim 1 recites “said plurality of data collection nodes representing XYZ-coordinate data sets associated with said at least a subset of said plurality of skeletal joint locations and forming a simulation of human physiological measurement, analysis, and diagnosis an” in lines 26-30 which is so grammatically awkward that its meaning is not clear.
Claim 1 recites “said display” in line 44, but it is not clear if this recitation is the same as, related to, or different from “a computer display monitor” of claim 1, line 38.  If they are the same, “said display” in line 44 should be “said computer display monitor”.  If they are different, their relationship should be made clear and they should be distinguished from each other. 
Claim 1 recites “a distance between skeletal joint locations of the person’s hip joints and a skeletal joint location of the person’s mid spine” in lines 60-62 but it is not clear how one obtains a single distance from three skeletal joint locations.  Clarification is required.
Claims 2-4 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “said skeletal location data” in line 2 in which there is insufficient antecedent basis for this recitation in the claim, and it is not clear how this recitation fits in with the other recitations.
Claim 2 recites “may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold” in lines 3-5, which is so grammatically awkward that its meaning is not clear.  What is a person’s bodily?  How can two distinct parameters (flexibility and strength) relate to a single threshold?
Claim 2 recites “wherein said prescribed set of movements may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold” in lines 2-5, which includes the term “may result” which suggests that the recitation is optional.  It is not clear if this optional interpretation was intentional.  It is not clear if this recitation is required or not.  
Claim 3 recites “wherein said step of operating at least one in association with said three-dimensional video camera for receiving from said three-dimensional video camera said stream of video data” in lines 1-4, which is so grammatically awkward that its meaning is not clear.  What is the step of operating at least one?
Claim 3 recites “stream of depth sensor measurement” in lines 7-8, but it is not clear if this recitation is related to “depth of image and motion data” of claim 1, line 21 from “live video position data” of claim 1, line 16.  The relationship between these recitations should be made clear.
Claim 4 recites “said skeletal join locations” in line 2 in which there is insufficient antecedent basis for this limitation in the claims and it is not clear what skeletal join locations are.
Claim 4 recites “approximately 25 anatomical locations of the person” in lines 3-4. The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Indeed, the specification does not even use the word “approximately”.
Claim 5 recites “wherein said at least one memory and the computer code instructions are configured with the at least one processor to perform the steps of:
said computer code instructions further comprising instructions for recording live video position data from said three-dimensional video camera, said live video position data comprising three-dimensional vector data corresponding to a plurality of skeletal joint locations of the person in an XYZ-coordinate space, said live video position data further comprising depth of image and motion data associated with said plurality of skeletal joint locations for simulation of human physiological movement;
said computer code instructions further comprising instructions for operating said at least one processor and said at least one memory for generating and associating with at least a subset of said plurality of skeletal joint locations a plurality of data collection nodes, said plurality of data collection nodes representing XYZ-coordinate data sets associated with said at least a subset of said plurality of skeletal joint locations for simulation of human physiological movement;
said computer code instructions further comprising instructions for storing in said at least one memory a baseline set of skeletal joint locations using said plurality of data collection nodes, said baseline set of skeletal joint locations associating with a predetermined set of baseline positions and movements of the person for simulation of human physiological movement” in lines 12-40, which is so grammatically awkward that its meaning is not clear.  
What are the steps that are suggested by the underline portion?  These steps appear to be missing.
Claim 5 recites “recording live video position data from said three-dimensional video camera” in lines 17-18, but it is not clear if this live video position data is the same as, related to, or different from “video images of a person recorded by said three-dimensional camera as a stream of video data” of claim 5, lines 5-7.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 5 recites “said streams of video data of the person recorded by said three-dimensional video camera” in lines 42-43, which renders the claim indefinite.  First, it is not clear if the plurality of streams is the same as, related to, or different from “a stream of video data;” of claim 5, lines 6-7.  The language from both recitations is similar, but one is a plurality and the other is in the singular.  This issue is compounded by the use of the recitation “said streams of video data as recorded by said three-dimensional video camera” in claim 5, line 86-87.    
Claim 5 recites “at least a subset of said plurality of skeletal joint locations” in lines 28-29, “said at least a subset of said plurality of skeletal joint locations” in lines 31-32, “at least a subset of said skeletal joint locations” in line 47, “a subset of said skeletal joint locations” in lines 68-69, and “a subset of said skeletal joint locations” in line 72, but it is not clear if any of these recitations are the same as, related to, or different from any of the other recitations.  The relationship among these recitations should be made clear and/or they should be clearly distinguished from each other if they are different.  
Claim 5 recites “simulation of human physiological movement” in line 12, “simulation of human physiological movement” in lines 23-24, “simulation of human physiological movement” in lines 32-33, “simulation of human physiological movement” in lines 39-40, and “said simulation of human physiological movement” in lines 59-60, but it is not clear if any of these recitations are the same as, related to, or different from any of the other recitations.  The relationship among these recitations should be made clear and/or they should be clearly distinguished from each other if they are different.
Claim 5 recites “said display” in line 48, but it is not clear if this recitation is the same as, related to, or different from “a computer display monitor” of claim 5, line 41.  If they are the same, “said display” in line 48 should be “said computer display monitor”.  If they are different, their relationship should be made clear and they should be distinguished from each other. 
Claim 5 recites “a distance between skeletal joint locations of the person’s hip joints and a skeletal joint location of the person’s mid spine” in lines 64-66 but it is not clear how one obtains a single distance from three skeletal joint locations.  Clarification is required.
Claims 6-8 are rejected by virtue of their dependence from claim 5.
Claim 6 recites “said skeletal location data” in lines 3-4 in which there is insufficient antecedent basis for this recitation in the claim, and it is not clear how this recitation fits in with the other recitations.
Claim 6 recites “may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold” in lines 5-6, which is so grammatically awkward that its meaning is not clear.  What is a person’s bodily?  How can two distinct parameters (flexibility and strength) relate to a single threshold?
Claim 6 recites “wherein said prescribed set of movements may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold” in lines 4-6, which includes the term “may result” which suggests that the recitation is optional.  It is not clear if this optional interpretation was intentional.  It is not clear if this recitation is required or not.  
Claim 6 recites “wherein said prescribed set of movements may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold” in lines 4-6, which is an action step or a result of an action step in a system claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 7 recites “instructions for operating at least one in association with said three-dimensional video camera for receiving from said three-dimensional video camera said stream of video data” in lines 3-6, which is so grammatically awkward that its meaning is not clear.  What is the step of operating at least one?
Claim 7 recites “stream of depth sensor measurement” in line 9, but it is not clear if this recitation is related to “depth of image and motion data” of claim 5, line 22 from “live video position data” of claim 5, line 17.  The relationship between these recitations should be made clear.
Claim 8 recites “said skeletal join locations” in line 4 in which there is insufficient antecedent basis for this limitation in the claims and it is not clear what skeletal join locations are.
Claim 8 recites “approximately 25 anatomical locations of the person” in lines 5-6. The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Indeed, the specification does not even use the word “approximately”.
Claim 9 recites “wherein said at least one memory and the computer code instructions are configured with the at least one processor to perform the steps of:
said computer code instructions further comprising instructions for recording live video position data from said three-dimensional video camera, said live video position data comprising three-dimensional vector data corresponding to a plurality of skeletal joint locations of the person in an XYZ-coordinate space, said live video position data further comprising depth of image and motion data associated with said plurality of skeletal joint locations;
said computer code instructions further comprising instructions for operating said at least one processor and said at least one memory for generating and associating with at least a subset of said plurality of skeletal joint locations a plurality of data collection nodes, said plurality of data collection nodes representing XYZ-coordinate data sets associated with said at least a subset of said plurality of skeletal joint locations;
said computer code instructions further comprising instructions for storing in said at least one memory a baseline set of skeletal joint locations using said plurality of data collection nodes, said baseline set of skeletal joint locations associating with a predetermined set of baseline positions and movements of the person” in lines 12-36, which is so grammatically awkward that its meaning is not clear.  
What are the steps that are suggested by the underline portion?  These steps appear to be missing.
Claim 9 recites “recording live video position data from said three-dimensional video camera” in lines 16-17, but it is not clear if this live video position data is the same as, related to, or different from “video images of a person recorded by said three-dimensional camera as a stream of video data” of claim 9, lines 5-7.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 9 recites “streams of video data of the person recorded by said three-dimensional video camera” in lines 38-39, which renders the claim indefinite.  First, it is not clear if the plurality of streams is the same as, related to, or different from “a stream of video data” of claim 9, lines 6-7.  The language from both recitations is similar, but one is a plurality and the other is in the singular.  This issue is compounded by the use of the recitation “said streams of video data as recorded by said three-dimensional video camera” in claim 9, line 84-85.    
Claim 9 recites “the demonstration” in lines 52-53 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “at least a subset of said plurality of skeletal joint locations” in lines 26-27, “said at least a subset of said plurality of skeletal joint locations” in lines 29-30, “at least a subset of said skeletal joint locations” in line 43, “a subset of said skeletal joint locations” in lines 66-67, and “a subset of said skeletal joint locations” in line 70, but it is not clear if any of these recitations are the same as, related to, or different from any of the other recitations.  The relationship among these recitations should be made clear and/or they should be clearly distinguished from each other if they are different.  
Claim 9 recites “said display” in line 44, but it is not clear if this recitation is the same as, related to, or different from “a computer display monitor” of claim 9, line 37.  If they are the same, “said display” in line 44 should be “said computer display monitor”.  If they are different, their relationship should be made clear and they should be distinguished from each other. 
Claim 9 recites “a distance between skeletal joint locations of the person’s hip joints and a skeletal joint location of the person’s mid spine” in lines 62-64 but it is not clear how one obtains a single distance from three skeletal joint locations.  Clarification is required.
Claims 10-12 are rejected by virtue of their dependence from claim 9.
Claim 10 recites “said skeletal location data” in line 3 in which there is insufficient antecedent basis for this recitation in the claim, and it is not clear how this recitation fits in with the other recitations.
Claim 10 recites “may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold” in lines 4-6, which is so grammatically awkward that its meaning is not clear.  What is a person’s bodily?  How can two distinct parameters (flexibility and strength) relate to a single threshold?
Claim 10 recites “wherein said prescribed set of movements may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold” in lines 3-6, which includes the term “may result” which suggests that the recitation is optional.  It is not clear if this optional interpretation was intentional.  It is not clear if this recitation is required or not.  
Claim 10 recites “wherein said prescribed set of movements may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold” in lines 4-6, which is an action step or a result of an action step in a system claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 11 recites “instructions for operating at least one in association with said three-dimensional video camera for receiving from said three-dimensional video camera said stream of video data” in lines 2-5, which is so grammatically awkward that its meaning is not clear.  What is the step of operating at least one?
Claim 11 recites “stream of depth sensor measurement” in lines 8-9, but it is not clear if this recitation is related to “depth of image and motion data” of claim 9, line 21 from “live video position data” of claim 9, line 16.  The relationship between these recitations should be made clear.
Claim 12 recites “said skeletal join locations” in lines 3-4 in which there is insufficient antecedent basis for this limitation in the claims and it is not clear what skeletal join locations are.
Claim 12 recites “of approximately 25 anatomical locations of the person” in line 5. The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Indeed, the specification does not even use the word “approximately”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0038806 (Kaleal), in view of U.S. Patent Application Publication No. 2011/0117528 (Marciello), and further in view of U.S. Patent Application Publication No. 2015/0133820 (Zohar).
Kaleal teaches the use of an avatar to mimic what the user is doing and an avatar-trainer that guides and provides feedback to the user (paragraphs 0146 and 0165 of Kaleal as well as paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0189, and 0191 of Kaleal).  It is known in the art to provide two avatars: one to mimic what the user is doing and another to instruct (paragraph 0041 of Marciello).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use display two avatars to the user (one to mimic what the user is doing and one to guide and provide feedback) so as to provide the user with a direct comparison between what is being performed and what is expected/suggested.  Zohar teaches that matching a subject’s motions and positions to an avatar involves using nodes and skeletons (paragraph 0074 of Zohar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a matching scheme of nodes and skeletons so as to match the subject’s motions and positions with the avatar of Kaleal since some correlation between the subject’s motions and positions with the avatar is required and Zohar teaches one such correlation and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests method for simulation and evaluation of human physiological movements, comprising the steps of:
operating a three-dimensional video camera capable of communicating video images of a person recorded by said three-dimensional camera as a stream of video data (step 308, 1002, or 1102 of Kaleal; paragraphs 0024, 0026, 0029, 0031-0033, 0035, 0042, 0044, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, 0191, 0206 of Kaleal);
operating at least one processor in association with said three-dimensional video camera for receiving from said three-dimensional video camera said stream of video data (FIG. 2 of Kaleal);
storing in at least one memory associated with said at least one processor computer code instructions comprising program instructions of data collection node instructions and skeletal joint measurement and condition reporting instructions (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0115, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal), wherein said at least one memory and the computer code instructions operate in association with said at least one processor for performing the steps of:
recording live video position data from said three-dimensional video camera, said live video position data comprising three-dimensional vector data corresponding to a plurality of skeletal joint locations of the person in an XYZ-coordinate space, said live video position data further comprising depth of image and motion data associated with said plurality of skeletal joint locations (recording using the 3-D video camera; paragraphs 0024, 0026, 0029, 0031-0033, 0035, 0042, 0044, 0052, 0056, 0072, 0079-0088, 0113, 0115, 0123, 0125-0127, 0137, 0146, 0189, 0191, 0206 of Kaleal);
operating said at least one processor to process said data collection node instructions for generating and associating with at least a subset of said plurality of skeletal joint locations a plurality of data collection nodes, said plurality of data collection nodes representing XYZ-coordinate data sets associated with said at least a subset of said plurality of skeletal joint locations (the matching and correlation scheme of Zohar with the video information of Kaleal); and
storing in said at least one memory a baseline set of skeletal joint locations using said plurality of data collection nodes forming a simulation of human physiological movement using said data collection node instructions, said baseline set of skeletal joint locations associating with a predetermined set of baseline positions and movements of the person (the matching and correlation scheme of Zohar with the video information of Kaleal);
displaying on a computer display monitor associated with said at least one processor a simulation of human physiological movement display of said streams of video data of a person recorded by said three-dimensional video camera and said data collection nodes, and superimposing at least a subset of said data collections nodes over at least a subset of said skeletal joint locations within said display using said data collection node instructions (the updated avatars produced sequentially during tests; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal; paragraph 0074 of Zohar);
recording and storing in said at least one memory a measured set of data collection nodes associated with a simulation of prescribed set of movements of the person by dynamically associating said data collection nodes with video images of said skeletal joint locations, as said skeletal joint locations change in response to the person performing said prescribed set of movements using said data collection node instructions (the updated avatars produced sequentially during tests; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal; paragraph 0074 of Zohar);
automatically generating a plurality of skeletal joint measurements from said measured set of data collection nodes using said skeletal joint measurement and condition reporting instructions, said skeletal joint measurements comprising: a plurality of Y reference measurements; a plurality of hip reference measurements for determining a distance between skeletal joint locations of the person’s hip joints and a skeletal joint location of the person’s mid spine; a pelvic drop/trunk lean measurement; a plurality of two-joint angle measurements of a subset of said skeletal joint locations; a pelvic drop/trunk lean measurement; a plurality of three-joint angle measurements of a subset of said skeletal joint locations; a hip flexion angle measurement; and a knee valgus/varus measurement (the updated avatars produced sequentially during tests for the entire body; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal; paragraph 0074 of Zohar); and further 
automatically storing in said at least one memory said plurality of skeletal joint measurements (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal; paragraph 0074 of Zohar);
generating joint condition data values relating said plurality of skeletal joint measurements to a predetermined set of stored skeletal data values for identifying ones of said plurality of skeletal joint measurements corresponding to various conditions of said person at said skeletal joint locations during the performance of said prescribed set of movements (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal; paragraph 0074 of Zohar); and
displaying said joint condition data values on said computer display monitor in association with said displaying of said stream of video data as recorded by said three-dimensional video camera (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0047-0048, 0051-0053, 0056-0057, 0072, 0079-0088, 0108-0109, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0148, 0155, 0157-0159, and 0189-0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 2, the combination teaches or suggests the step of recording said skeletal location data wherein said prescribed set of movements may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 3, the combination teaches or suggests that said step of operating at least one in association with said three-dimensional video camera for receiving from said three-dimensional video camera said stream of video data, further comprises the step of presenting said stream of video data as a stream of two-dimensional video from a color video camera combined with simultaneously generated stream of depth sensor measurement (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0047-0048, 0051-0053, 0056-0057, 0072, 0079-0088, 0108-0109, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0148, 0155, 0157-0159, and 0189-0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 4, the combination teaches or suggests that said data collection nodes and said skeletal join locations correspond to a predetermined set of approximately 25 anatomical locations of the person (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 5, the combination teaches or suggests a system for simulation and evaluation of human physiological movement, comprising: 
at least one processor (FIG. 2 of Kaleal);
a three-dimensional video camera capable of communicating to said at least one processor video images of a person recorded by said three-dimensional camera as a stream of video data (step 308, 1002, or 1102 of Kaleal; paragraphs 0024, 0026, 0029, 0031-0033, 0035, 0042, 0044, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, 0191, 0206 of Kaleal);
at least one memory associated with said at least one processor for storing computer code instructions comprising program instructions of data collection node instructions and skeletal joint measurement and condition reporting instructions for simulation of human physiological movement (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal), wherein said at least one memory and the computer code instructions are configured with the at least one processor to perform the steps of:
said computer code instructions further comprising instructions for recording live video position data from said three-dimensional video camera, said live video position data comprising three-dimensional vector data corresponding to a plurality of skeletal joint locations of the person in an XYZ-coordinate space, said live video position data further comprising depth of image and motion data associated with said plurality of skeletal joint locations for simulation of human physiological movement (recording using the 3-D video camera; paragraphs 0024, 0026, 0029, 0031-0033, 0035, 0042, 0044, 0052, 0056, 0072, 0079-0088, 0113, 0115, 0123, 0125-0127, 0137, 0146, 0189, 0191, 0206 of Kaleal);
said computer code instructions further comprising instructions for operating said at least one processor and said at least one memory for generating and associating with at least a subset of said plurality of skeletal joint locations a plurality of data collection nodes, said plurality of data collection nodes representing XYZ-coordinate data sets associated with said at least a subset of said plurality of skeletal joint locations for simulation of human physiological movement (the matching and correlation scheme of Zohar with the video information of Kaleal);
said computer code instructions further comprising instructions for storing in said at least one memory a baseline set of skeletal joint locations using said plurality of data collection nodes, said baseline set of skeletal joint locations associating with a predetermined set of baseline positions and movements of the person for simulation of human physiological movement (the matching and correlation scheme of Zohar with the video information of Kaleal);
a computer display monitor associated with said at least one processor for displaying said streams of video data of the person recorded by said three-dimensional video camera and said data collection nodes (the matching and correlation scheme of Zohar with the video information of Kaleal; the updated avatars produced sequentially during tests; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal), and
said data collection node instructions further for superimposing at least a subset of said data collections nodes over at least a subset of said skeletal joint locations within said display (the matching and correlation scheme of Zohar with the video information of Kaleal; the updated avatars produced sequentially during tests; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal);
said at least one memory for recording and storing a measured set of data collection nodes associated with a prescribed set of movements of the person by dynamically associating said data collection nodes with video images of said skeletal joint locations as said skeletal joint locations change in response to the person performing said prescribed set of movements (the updated avatars produced sequentially during tests; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal; paragraph 0074 of Zohar);
a plurality of skeletal joint measurements automatically generated from said measured set of data collection nodes using said skeletal joint measurement and condition reporting instructions referencing said simulation of human physiological movement, said skeletal joint measurements comprising: a plurality of Y reference measurements; a plurality of hip reference measurements for determining a distance between skeletal joint locations of the person’s hip joints and a skeletal joint location of the person’s mid spine; a pelvic drop/trunk lean measurement; a plurality of two-joint angle measurements of a subset of said skeletal joint locations; a pelvic drop/trunk lean measurement; a plurality of three-joint angle measurements of a subset of said skeletal joint locations; a hip flexion angle measurement; and a knee valgus/varus measurement (the updated avatars produced sequentially during tests for the entire body; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal; paragraph 0074 of Zohar);
joint condition data values relating said plurality of skeletal joint measurements to a predetermined set of stored skeletal data values for identifying ones of said plurality of skeletal joint measurements corresponding to various conditions of said person at said skeletal joint locations during the performance of said prescribed set of movements (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal; paragraph 0074 of Zohar); and
said computer display monitor for displaying said joint condition data values in association with said displaying of said streams of video data as recorded by said three-dimensional video camera (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0047-0048, 0051-0053, 0056-0057, 0072, 0079-0088, 0108-0109, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0148, 0155, 0157-0159, and 0189-0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 6, the combination teaches or suggests that said computer code instructions further comprise instructions for recording said skeletal location data wherein said prescribed set of movements may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 7, the combination teaches or suggests that said computer code instructions further comprise instructions for operating at least one in association with said three-dimensional video camera for receiving from said three-dimensional video camera said stream of video data, further comprises the step of presenting said stream of video data as a stream of two-dimensional video from a color video camera combined with simultaneously generated stream of depth sensor measurement (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0047-0048, 0051-0053, 0056-0057, 0072, 0079-0088, 0108-0109, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0148, 0155, 0157-0159, and 0189-0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 8, the combination teaches or suggests that said computer code instructions further comprise instructions for identifying said data collection nodes and said skeletal join locations to correspond with a predetermined set of approximately 25 anatomical locations of the person (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 9, the combination teaches or suggests a system for simulation and evaluation of human physiological movement, comprising: 
at least one processor (FIG. 2 of Kaleal);
a three-dimensional video camera capable of communicating to said at least one processor video images of a person recorded by said three-dimensional camera as a stream of video data (step 308, 1002, or 1102 of Kaleal; paragraphs 0024, 0026, 0029, 0031-0033, 0035, 0042, 0044, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, 0191, 0206 of Kaleal);
at least one memory associated with said at least one processor for storing computer code instructions comprising program instructions of data collection node instructions and skeletal joint measurement and condition reporting instructions (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal), wherein said at least one memory and the computer code instructions are configured with the at least one processor to perform the steps of:
said computer code instructions further comprising instructions for recording live video position data from said three-dimensional video camera, said live video position data comprising three-dimensional vector data corresponding to a plurality of skeletal joint locations of the person in an XYZ-coordinate space, said live video position data further comprising depth of image and motion data associated with said plurality of skeletal joint locations (recording using the 3-D video camera; paragraphs 0024, 0026, 0029, 0031-0033, 0035, 0042, 0044, 0052, 0056, 0072, 0079-0088, 0113, 0115, 0123, 0125-0127, 0137, 0146, 0189, 0191, 0206 of Kaleal);
said computer code instructions further comprising instructions for operating said at least one processor and said at least one memory for generating and associating with at least a subset of said plurality of skeletal joint locations a plurality of data collection nodes, said plurality of data collection nodes representing XYZ-coordinate data sets associated with said at least a subset of said plurality of skeletal joint locations (the matching and correlation scheme of Zohar with the video information of Kaleal);
said computer code instructions further comprising instructions for storing in said at least one memory a baseline set of skeletal joint locations using said plurality of data collection nodes, said baseline set of skeletal joint locations associating with a predetermined set of baseline positions and movements of the person (the matching and correlation scheme of Zohar with the video information of Kaleal);
a computer display monitor associated with said at least one processor for displaying said streams of video data of the person recorded by said three-dimensional video camera and said data collection nodes (the matching and correlation scheme of Zohar with the video information of Kaleal; the updated avatars produced sequentially during tests; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal), and
said data collection node instructions further for superimposing at least a subset of said data collections nodes over at least a subset of said skeletal joint locations within said display (the matching and correlation scheme of Zohar with the video information of Kaleal);
said at least one memory for recording and storing a measured set of data collection nodes associated with a prescribed set of movements of the person by dynamically associating said data collection nodes with video images of said skeletal joint locations as said skeletal joint locations change in response to the person performing said prescribed set of movements (the matching and correlation scheme of Zohar with the video information of Kaleal; the updated avatars produced sequentially during tests; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal), 
wherein said prescribed set of movements aid in the demonstration of limitations in the person’s bodily flexibility and strength (the updated avatars produced sequentially during tests; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal);
a plurality of skeletal joint measurements automatically generated from said measured set of data collection nodes using said skeletal joint measurement and condition reporting instructions, said skeletal joint measurements comprising: a plurality of Y reference measurements; a plurality of hip reference measurements for determining a distance between skeletal joint locations of the person’s hip joints and a skeletal joint location of the person’s mid spine; a pelvic drop/trunk lean measurement; a plurality of two-joint angle measurements of a subset of said skeletal joint locations; a pelvic drop/trunk lean measurement; a plurality of three-joint angle measurements of a subset of said skeletal joint locations; a hip flexion angle measurement; and a knee valgus/varus measurement; and further said at least one memory further configured for automatically storing said plurality of skeletal joint measurements (the updated avatars produced sequentially during tests for the entire body; progress over time is monitored; paragraphs 0034, 0045, 0063, 0172-0173, 0176, and 0185-0186 of Kaleal; paragraph 0074 of Zohar);
joint condition data values relating said plurality of skeletal joint measurements to a predetermined set of stored skeletal data values for identifying ones of said plurality of skeletal joint measurements corresponding to various conditions of said person at said skeletal joint locations during the performance of said prescribed set of movements (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal; paragraph 0074 of Zohar); and
said computer display monitor for displaying said joint condition data values in association with said displaying of said streams of video data as recorded by said three-dimensional video camera (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0047-0048, 0051-0053, 0056-0057, 0072, 0079-0088, 0108-0109, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0148, 0155, 0157-0159, and 0189-0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 10, the combination teaches or suggests said computer code instructions further comprise instructions for recording said skeletal location data wherein said prescribed set of movements may result in injury to the person’s bodily due to lower flexibility and strength than a predetermined threshold (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 11, the combination teaches or suggests that said computer code instructions further comprise instructions for operating at least one in association with said three-dimensional video camera for receiving from said three-dimensional video camera said stream of video data, further comprises the step of presenting said stream of video data as a stream of two-dimensional video from a color video camera combined with simultaneously generated stream of depth sensor measurement (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0047-0048, 0051-0053, 0056-0057, 0072, 0079-0088, 0108-0109, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0148, 0155, 0157-0159, and 0189-0191 of Kaleal; paragraph 0074 of Zohar).
With respect to claim 12, the combination teaches or suggests that said computer code instructions further comprise instructions for identifying said data collection nodes and said skeletal join locations to correspond with a predetermined set of approximately 25 anatomical locations of the person (paragraphs 0026, 0029, 0031-0033, 0035, 0042, 0052, 0056, 0072, 0079-0088, 0113, 0015, 0123, 0125-0127, 0137, 0146, 0189, and 0191 of Kaleal; paragraph 0074 of Zohar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791